DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 8, the prior art of record including US 7243414 and JP - 02013102569 taken either singularity or in combination, fails to anticipate or fairly suggests the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. 
The prior art does not teach nor renders obvious the limitations recited in claims 1 and 8.  Specifically, the prior art fails to disclose or render obvious the claimed 

limitations including “arranging the plurality of hairpin conductors into two or more sub-assembly fixtures, wherein the plurality of hairpin conductors are arranged in the two or more sub-assembly fixtures in two or more layers; activating a retaining mechanism to hold the plurality of hairpin conductors in place within the sub-assembly fixtures; meshing the two or more sub-assembly fixtures together to bring the hairpin conductors into alignment and form a layered conductor assembly; deactivating the retaining mechanism to release the layered conductor assembly from the two or more sub-assembly fixtures”, as claimed in independent claim 1, and “each of the two or more sub-assembly fixtures are configured to mesh with one another to bring the hairpin conductors into alignment and produce a layered conductor assembly; and be introduced into the stator core when the layered conductor assembly is advanced toward the stator core in alignment with locations on the stator core for the layered conductor assembly; and a retaining mechanism comprising: an activated state for holding the plurality of hairpin conductors in place within the sub-assembly fixtures while forming the layered conductor assembly; and a deactivated state for releasing the plurality of hairpin conductors after the layered conductor assembly is introduced into the stator core”, as claimed in independent claim 8.  Note that several limitations have been interpreted under 35 U.S.C 112(f) as provided in the Non-final Office action dated 7/1/2021. 	

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729